TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-03-00171-CR



                           Thomas Hunter a/k/a Tommy Hunter, Appellant

                                                      v.

                                      The State of Texas, Appellee


         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
             NO. 2025036, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                               MEMORANDUM OPINION


                 Thomas Hunter seeks to appeal from a judgment of conviction for delivery of a simulated

controlled substance. The trial court has certified that this is a plea bargain case and Hunter has no right of

appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                                   __________________________________________

                                                   Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: April 10, 2003

Do Not Publish